Execution Version
WORKING CAPITAL LOAN AGREEMENT
     This WORKING CAPITAL LOAN AGREEMENT (this “Agreement”) is made as of
May 14, 2008 (the "Effective Date”), between Anadarko Petroleum Corporation, a
Delaware corporation, with principal offices at 1201 Lake Robbins Drive, The
Woodlands, Texas 77380 (“Lender”), and Western Gas Partners, LP, a Delaware
limited partnership with principal offices at 1201 Lake Robbins Drive, The
Woodlands, Texas 77380 (“Borrower”).
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Lender and Borrower agree as follows:
1. Loans. Subject to the terms and conditions of this Agreement, from time to
time during the period from the Effective Date to May 14, 2010 (the “Maturity
Date”), Lender agrees to make loans (“Loans") to Borrower in an aggregate
principal amount outstanding not to exceed $30,000,000.00 (the “Commitment
Amount") at any time. Within the foregoing limits, Borrower may borrow, repay
and reborrow Loans in accordance with the terms and conditions hereof.
2. Repayment of the Loans. Borrower promises to pay the outstanding principal
balance of the Loans, together with interest accrued and outstanding thereon and
any other sums due hereunder, on the Maturity Date or such earlier date upon
which the maturity of the Loans may have been accelerated pursuant to Section 8.
Notwithstanding the foregoing, Borrower shall repay the Loans such that no
principal is outstanding for a period of at least fifteen consecutive days
during the twelve month period commencing on the Effective Date and during the
twelve month period commencing on each anniversary thereof.
3. Procedure for Borrowing. Borrower may borrow Loans on any Business Day
(together with other capitalized terms not defined in the body of this
Agreement, as defined in Exhibit A) by notice to Lender in accordance with the
procedures set forth in, and subject to the terms of, the Revolving Credit
Agreement, except that: (a) Borrower shall give such notice no later than 12:00
p.m., Houston time, on the date of funding; (b) Borrower shall give such notice
to and in a form acceptable to Lender rather than the applicable agent under the
Revolving Credit Agreement; (c) any term of the Revolving Credit Agreement to
the contrary notwithstanding, a Loan may only be made in US Dollars; and
(d) unless a rate and interest period (i) other than one-month LIBOR and (ii)
available under the Revolving Credit Agreement are specified in such notice,
each Loan shall bear interest at the one-month LIBOR rate and be for an Interest
Period of one month.
4. Interest. Borrower shall pay interest on the unpaid principal amount of each
Loan which bears interest at the Base Rate or a default rate based on the Base
Rate in accordance with the procedures and terms of the Revolving Credit
Agreement. The unpaid principal amount of each Loan which bears interest at a
rate other than the Base Rate or a rate based on the Base Rate shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum determined in accordance with the procedures and terms of the
Revolving Credit Agreement. Without limiting the generality of the preceding
sentence, if Borrower pays the principal of any Loan on any day other than the
last day of the Interest Period relevant thereto and Lender so requests, then
Borrower shall pay “breakage” in accordance with the procedures and terms of the
Revolving Credit Agreement. Notwithstanding the foregoing provisions of this
Section 4 or any other provision of this Agreement, interest on the Loans and
other amounts due hereunder at any time shall be limited to the highest lawful
rate that may be charged under the laws of the State of Texas at such time.
5. Increased Costs; Taxes; Prepayments of Loans. Borrower shall pay increased
costs on the Loans and taxes in connection with the Loans, in each case in
accordance with the procedures and terms of the Revolving Credit Agreement as if
the loans were loans thereunder and Lender were a lender thereunder.
Notwithstanding the provisions of Section 4, Borrower may not borrow at any rate
other than the Base Rate at any time when Borrower would not be permitted to
borrow at such rate if Borrower were the borrower under the Revolving Credit
Agreement. Subject to Section 1, each Loan and any prepayment of any Loan shall
be made in accordance with Sections 2.07 and 2.08 of the Revolving Credit
Agreement. Prepayments shall be allocated first, to any Loans bearing interest
at a rate based on the Base Rate, and second, to Loans in the order in which
their Interest Periods terminate.
6. Borrower’s Representations and Warranties. Borrower represents and warrant to
Lender that:

  (a)   Borrower (i) has been duly formed and is validly existing in good
standing under the laws of the State of Delaware and (ii) is qualified to do
business as a foreign entity in good standing in each jurisdiction of the United
States in which the ownership of

 



--------------------------------------------------------------------------------



 



      its properties or the conduct of its business requires such qualification
and where the failure to so qualify would be reasonably expected to have a
material adverse effect on the Borrower and its subsidiaries, taken as a whole;
and

  (b)   this Agreement has been duly authorized, executed and delivered by
Borrower and constitutes the valid and binding agreement of Borrower,
enforceable in accordance with its terms.

7. Conditions of Lending. The obligation of Lender to make any Loan is subject
to the conditions precedent that:

  (a)   Each of the representations and warranties set forth in Section 6 is
true and accurate on and as of the date of the making of such Loan; and     (b)
  no event has occurred and is continuing or would result from the proposed Loan
that constitutes a Default or Event of Default.

8. Events of Default. If one or more of the following events of default (each an
“Event of Default”) shall occur and be continuing:

  (a)   Borrower shall default in any payment of principal when and as the
payment shall become due and payable, or Borrower shall default in any payment
of interest as required herein, or in the payment of any fees or other amounts,
when the same shall become due and payable, and such default shall continue for
a period of three (3) Business Days;     (b)   Borrower shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of its property, (ii) admit in
writing of its inability to pay its debts as such debts become due, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under any Bankruptcy Law, (v) file a petition seeking to take advantage of
any other law providing for similar relief of debtors, or (vi) consent or
acquiesce in writing to any petition duly filed against it in any involuntary
case under any Bankruptcy Law; or     (c)   a proceeding or case shall be
commenced, without the application or consent of Borrower in any court of
competent jurisdiction seeking (i) its liquidation, reorganization, dissolution
or winding up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of its assets, or (iii) similar relief in respect of it, under any law providing
for the relief of debtors, and such proceeding or case shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) days (or such
longer period, so long as Borrower shall be taking such action in good faith as
shall be reasonably necessary to obtain the timely dismissal or stay of such
proceeding or case); or an order for relief shall be entered in an involuntary
case under any applicable Bankruptcy Law, against Borrower; or     (d)   a
Change of Control shall occur,

then and in each and every case Lender, by notice in writing to Borrower, may
terminate the commitment of Lender hereunder and/or declare the unpaid balance
of the Loans and any other amounts payable hereunder to be forthwith due and
payable, and thereupon such balance shall become so due and payable without
presentation, protest or further demand or notice of any kind, all of which are
hereby expressly waived; provided that in the case of Section 8(b) and
Section 8(c) above, the commitments of Lender hereunder shall automatically
terminate and the Loans and any other amounts payable hereunder shall forthwith
be due and payable.
9. Notices. Notices under and in connection with this Agreement shall be given
and deemed effective as provided in Section 9.01 of the Revolving Credit
Agreement.
10. Waivers; Amendments. No failure or delay by Lender to exercise any right or
power shall operate as a waiver thereof, nor shall any partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise of such right or
power. No waiver of any right or power of Lender in this Agreement shall be
effective unless given in writing signed by Lender. This Agreement may not be
amended or modified except by a writing signed by the parties.
11. Expenses of Enforcement. Borrower shall reimburse Lender on demand for any
fees or other expenses of Lender in connection with the enforcement of this
Agreement and the collection of the Loans and any other amounts due Lender
hereunder. Borrower agrees, to the fullest extent permitted by law, to indemnify
and hold harmless Lender and each of its directors, officers, employees and
agents (each an “Indemnified Party”) from and against any and all claims,
damages, liabilities and expenses (including without limitation fees and
disbursements of counsel) arising out of or in connection with any
investigation, litigation or proceeding (whether

2



--------------------------------------------------------------------------------



 



or not any Indemnified Party is a party) arising out of, related to or in
connection with this Agreement, the Loans or any transaction in which any
proceeds of all or any part of the Loans made hereunder are applied, provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence, unlawful conduct or willful misconduct of
such Indemnified Party.
12. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties and their respective successors and permitted assigns.
Borrower may not assign this Agreement or delegate any of its duties hereunder
without the express written consent of Lender.
13. Commitment Fee. Borrower shall pay Lender a commitment fee quarterly in
arrears on the last day of each March, June, September and December, commencing
on June 30, 2008, and at the Maturity Date (or earlier date as to which the
maturity of the Loans has been accelerated pursuant to Section 8), such
commitment fee to be in an amount equal to 0.11% per annum on the average daily
unused Commitment Amount for the relevant period.
14. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas.
15. Headings; Section References. Headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions. References
to Sections in this Agreement are to Sections of this Agreement.
16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
17. Entire Agreement. This instrument and any other loan documents executed in
connection herewith constitute the entire Agreement between Lender and Borrower
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.
18. Notices. All notices under this Agreement shall be in writing and delivered
to the respective parties at their principal offices stated at the beginning
hereof.
19. No Third Party Beneficiaries. The agreement of Lender to make Loan to
Borrower on the terms and conditions set forth in this Agreement is solely for
the benefit of Borrower and no other person has any rights hereunder against
Lender or with respect to the extension of credit contemplated hereby.
20. Special Exculpation. No claim may be made by Borrower or any other person
against Lender, directors, officers, employees, attorneys or agents of any of
them for any special, indirect, consequential or punitive damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or relating to this Agreement or any other financing document or the
transactions contemplated hereby or thereby, or any act, omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.
21. Waiver of Jury Trial. Each of Borrower and Lender hereby irrevocably waives,
to the fullest extent permitted by law, any and all right to trial by jury in
any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
22. Severability. If any term or provision of this Agreement shall be determined
to be illegal or unenforceable, all other terms and provisions of this Agreement
shall nevertheless remain effective and shall be enforced to the fullest extent
permitted by applicable law.
23. Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.
In witness whereof the parties have caused this Agreement to be executed by
their proper officers on the day and year first above written.

3



--------------------------------------------------------------------------------



 



            Anadarko Petroleum Corporation
      By:   /s/ Bruce W. Busmire         Bruce W. Busmire        Vice President,
Chief Accounting Officer and Treasurer        Western Gas Partners, LP
      By:   Western Gas Holdings, LLC,         its general partner           
By:   /s/ Robert G. Gwin         Robert G. Gwin        President and Chief
Executive Officer     

Signature Page to Working Capital Loan Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
As used in the Agreement to which this Exhibit A is attached, the following
terms have the meanings indicated:
     “Base Rate” means the rate used for determining interest on amounts of
principal outstanding from time to time under the Revolving Credit Agreement
with respect to which the parties thereto have not agreed on (i) a specific
interest period over which a particular rate shall apply and (ii) a fixed rate,
which may be determined by a formula, for such period.
     “Change of Control” means any of the following events: (i) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the General Partner’s assets to any
other Person, unless immediately following such sale, lease, exchange or other
transfer such assets are owned, directly or indirectly, by the General Partner;
(ii) the dissolution or liquidation of the General Partner; (iii) the
consolidation or merger of the General Partner with or into another Person
pursuant to a transaction in which the outstanding membership interests of the
General Partner are changed into or exchanged for cash, securities or other
property, other than any such transaction where (a) the outstanding membership
interests of the General Partner are changed into or exchanged for Voting
Securities of the surviving corporation or its parent and (b) the Lender
continues to own, directly or indirectly, not less than a majority of the
outstanding Voting Securities of the surviving corporation or its parent
immediately after such transaction; and (iv) other than Lender and its
affiliates, a “person” or “group” (within the meaning of Sections 13(d) or
14(d)(2) of the Exchange Act) being or becoming the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all
of the then outstanding membership interests of the General Partner, except in a
merger or consolidation which would not constitute a Change of Control under
clause (iii) above.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
     “General Partner” means Western Gas Holdings, LLC, a Delaware limited
liability company (including any permitted successors and assigns under the
Agreement of Limited Partnership of the Borrower).
     “Person” means a corporation, partnership, joint venture, trust, limited
liability company, unincorporated organization or any other entity.
     “Revolving Credit Agreement” at any time means the revolving credit
agreement with the largest aggregate commitment amount to which Lender is then a
party as the borrower, as amended, or if there is no such revolving credit
agreement then in effect, the last revolving credit agreement to which Lender
was a party as the borrower. As of the Effective Date, the Revolving Credit
Agreement is the revolving credit agreement dated as of March 4, 2008 among,
inter alia, Anadarko Petroleum Corporation, JPMorgan Chase Bank, as US
Administrative Agent, and the lenders party thereto, as amended.
     “Voting Securities” means securities of any class of Person entitling the
holders thereof to vote in the election of members of the board of directors or
other similar governing body of the Person, or in the case of a limited
partnership, a majority of the general partner interests in such limited
partnership.

 